Citation Nr: 0217629	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  97-29 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Washington, DC


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service in the United States Air 
Force from August 1952 to March 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Washington, D.C.  The veteran testified before 
the undersigned at a hearing held in May 2002 in Washington, 
D.C.; a transcript of that hearing is associated with the 
claims file.  In a decision dated in August 2002, the Board 
reopened the veteran's previously denied claim of 
entitlement to service connection for a psychiatric 
disability.  

Thereafter, the Board undertook additional development on 
the reopened claim. Insofar as this decision is fully 
favorable to the veteran, the Board has determined that no 
useful purpose would be served by notifying the veteran of 
the evidence developed by the Board and affording him an 
opportunity to present additional evidence and argument.  To 
the contrary, such would only further delay resolution of 
the veteran's appeal.



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  Psychiatric disability, diagnosed as major depression 
and anxiety disorder, is etiologically related to the 
veteran's period of active military service.




CONCLUSION OF LAW

Major depression and an anxiety disorder were incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary, the Board notes that the evidence and 
information currently of record are sufficient to 
substantiate the veteran's claim.  Therefore, no further 
development is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), or the 
implementing regulations published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records reflect the veteran's complaints of 
nervousness, for which he sought psychiatric consultation.  
The impression was psychotic depressive reaction, acute; 
that impression was later changed to situational 
maladjustment, acute.  The veteran was discharged based on 
unsuitability; his discharge has since been upgraded to 
honorable.

VA records reflect hospitalization from December 1983 to 
January 1984 for depression.  Post-service medical records 
dated in the 1980s also reflect VA treatment for alcoholism.  
VA outpatient records dated in the early 1990s reflect 
treatment for complaints of depression.  From November to 
December 1991, the veteran was hospitalized at a private 
facility for major depression and alcohol dependence.  VA 
outpatient records dated through 1999 continue to show 
treatment of the veteran for depression.

At the time of VA examination conducted in August 1999, the 
VA examiner determined the veteran to have major depression 
and alcohol dependence and stated that it was not clear that 
the current clinical presentation was related to a mental 
illness that began during active service.  The examiner 
noted the veteran's consistent verbal report of continued 
symptoms of depression, starting in or around 1952, and also 
noted post-service treatment for psychiatric problems, but 
cited the absence of written evidence to corroborate the 
continuity of psychiatric problems since service.  

At the time of his May 2002 hearing, the veteran testified 
as to the continuing nature of his depression and anxiety 
since active service.  He specified he had received private 
psychiatric treatment shortly after discharge and 
thereafter, but indicated that the private facility may not 
have such records.  The veteran indicated he had only 
received VA treatment since the 1980s.

In November 2002, the veteran reported for a VA examination.  
The examiner reviewed the veteran's claims file, noting the 
manifestations of psychiatric symptomatology as early as 
1952 (during service).  The examiner also noted the 
veteran's post-service treatment for depression, anxiety and 
alcohol use.  The examiner cited to factors indicative of 
post-service maladjustment, such as employment difficulties.  
The examiner then concluded that it was at least as likely 
as not that the veteran's current psychiatric disorders, 
major depression and anxiety disorder not otherwise 
specified, originated during his period of military service.  
There is no competent evidence directly refuting that such 
causal connection exists.

In sum, service medical records show that symptoms of 
psychiatric disability were first manifested during the 
veteran's active service; the veteran has testified as to a 
continuity of psychiatric symptoms since service; and there 
exists competent, post-service medical evidence establishing 
an etiologic link between currently diagnosed major 
depression and anxiety disorder and the veteran's active 
service.  As such, service connection for anxiety disorder 
and major depression is warranted.


ORDER

Entitlement to service connection for psychiatric 
disability, diagnosed as major depression and an anxiety 
disorder, is granted.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

